DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

Response to Arguments
Applicant’s arguments, filed 09/18/2020, with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Candidly, examiner feels the previously rejection of record is more than sufficient to establish a prima facie case of obviousness, as realistically, the only difference between the prior art and the claimed invention is that the prior art is attached to the edges, while the claimed invention is attached to the corners, i.e. where two edges 

Applicant’s arguments, filed 09/18/2020, with respect to the previous Double Patenting rejections have been considered and the Double Patenting Rejections do not appear to apply to the current set of claims. The Double Patenting Rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-10, 12, 15-16, and 21-22 are rejected under 35 U.S.C. 103 as obvious over Jacquot, US 2013/0061909 A1, in view of Goetzberger, WO 2009/127342 A2, and Jenkins, US 2010/0132766 A1.

Claim 1. Jacquot teaches a photovoltaic panel (frame shown Figs. 1-2), comprising:
a photovoltaic module having a back surface, the photovoltaic module having a lateral perimeter (photovoltaic module 1);
a distributed support frame including one or more support members having an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter (interface 2 including intermediate structure 7 and first fastening means 3a to 3d; both intermediate structure 7 and first fastening means 3a to 3d have an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter);
and an adhesive layer between the back surface of the photovoltaic module and the interfacial surface of the support members (first fastening means 3a to 3d may be adhesive means, see ¶28; compare also to claims 13-14, suggesting an adhesive layer is present between the back surface of the photovoltaic module and the interfacial surface of the first fastening means 3a to 3d; see below re: adhesive layer between 7 and back surface of the photovoltaic module),
wherein the support members include a support hub affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer (central portion of intermediate structure 7 can be broadly construed as a support hub, as it is a central location from which bars 11a to 11b and first fastening means 3a to 3d extend. While intermediate structure 7 is not explicitly taught as affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer, a plain reading of ¶77 suggests that the entirety of the interface and the module are bonded using adhesive when first fastening means 3a to 3d are not elastic snapping means, and, from above, first fastening means may be adhesive means, suggesting either this is the case, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious for first fastening means 3a to 3d and intermediate structure 7 to be affixed at the interfacial surface to a center of the photovoltaic structure in order to securely attach the photovoltaic structure),
and wherein the distributed support frame surrounds less than an entirety of the lateral perimeter of the photovoltaic module (see Figs.).
Jacquot does not teach the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module; instead, the distributed support frame surrounds the lateral perimeter of the photovoltaic module at two points of contact at two edges.
Goetzberger teaches a support system for photovoltaic panels; the carrier does not require aluminum profiles in the conventional sense, suggesting it is a frameless support system (see Advantages, ¶1). Moreover, the frame appears to be a distributed frame that does not completely surround the module, similar to Jacquot’s frame (see Figs. 6, 8a). The frame may be secured to the edge of the modules (see Fig. 6), or, alternatively, applied to the corners of the module (see Fig. 8a). The latter embodiment is structurally similar to Jacquot’s, in that it has a distributed frame with an X-shaped profile and a central hub from which profiles extend, while the former embodiment is 
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module, as opposed to two more edges, as Goetzberger suggests both are suitable arrangements for securing a photovoltaic panels using a distributed frame.
Jacquot does not explicitly teach the photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes the back surface having the lateral perimeter (although the examiner notes that this is the most commonly utilized type of solar module); instead, Jacquot only teaches the photovoltaic module has a back surface having a lateral perimeter.
Jenkins teaches a photovoltaic module; the solar module comprises a superstrate, i.e. claimed front layer, a backing, i.e. claimed back layer, and at least one solar cell between the glass superstrate and the backing (see ¶10).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Jacquot’s nondescript solar module with a solar module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface having a lateral perimeter, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, solar modules which can be mounted to frames). See MPEP §2143.

bars 11a to 11d of intermediate structure 7; the examiner notes that the claim does not require the support ribs to be separately formed from the claimed support hub).

Claim 3. Modified Jacquot teaches or suggests the photovoltaic panel of claim 1, wherein the photovoltaic module includes a corner (see Figs.), and wherein the support members further comprise a corner support (having 3a to 3d attach to the corner instead of the edges, per modification in rejection of claim 1, above).

Claim 4. Modified Jacquot teaches or suggests the photovoltaic panel of claim 1, but not wherein the adhesive layer includes a heat cured adhesive.
Jenkins teaches a solar module mounted to a frame via sealant; the structural sealant is a hot melt structural adhesive, and structural sealant is cured to structurally secure the solar module to the frame (see ¶¶43-44). Thus, Jenkins either suggests a heat-cured adhesive is a suitable material for bonding a photovoltaic module to a frame / support member. 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a heat cured adhesive in the adhesive layer, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

explicitly wherein the front layer and the back layer have different elastic moduli. However, per modification of claim 1, above, modified Jacquot teaches a solar cell having a front layer and a back layer.
Jenkins teaches a frame where the photovoltaic module may comprise a glass superstrate and a resin barrier or backing (see ¶10). The examiner notes that resins, i.e. mixtures that form polymers after curing, have a much lower elastic modulus than glass, making such a limitation inherent, or making it obvious to select a resin for a polymer that has a lower elastic modulus than glass, e.g. PVDF, PVF, PET PEN, which are well-known in the art as suitable resins for backings.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the front module be a glass sheet and the back sheet be a resin barrier or backing, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 8. Modified Jacquot teaches or suggests the photovoltaic panel of claim 7, wherein the front layer includes a glass sheet, and wherein the back layer includes a polymer sheet (per rejection of claim 7, above; the examiner notes that resins are mixtures that form polymers after curing). 

Claim 9. Jacquot teaches a photovoltaic panel (frame shown Figs. 1-2
a photovoltaic module having a back surface, the photovoltaic module having a lateral perimeter (photovoltaic module 1);
a distributed support frame including a plurality of support mounts having respective interfacial surfaces, wherein at least one interfacial surface faces the back surface of the photovoltaic module inward from the lateral perimeter (interface 2 including intermediate structure 7 and first fastening means 3a to 3d; both intermediate structure 7 and first fastening means 3a to 3d have at least one interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter);
and an adhesive layer between the back surface of the photovoltaic module and the interfacial surfaces of the support mounts (first fastening means 3a to 3d may be adhesive means, see ¶28; compare also to claims 13-14, suggesting an adhesive layer is present between the back surface of the photovoltaic module and the interfacial surface of the first fastening means 3a to 3d; see below re: adhesive layer between 7 and back surface of the photovoltaic module),
wherein the support members include a support hub affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer (central portion of intermediate structure 7 can be broadly construed as a support hub, as it is a central location from which bars 11a to 11b and first fastening means 3a to 3d extend. While intermediate structure 7 is not explicitly taught as affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer, a plain reading of ¶77 suggests that the entirety of the interface and the module are bonded using adhesive when first fastening means 3a to 3d are not elastic snapping means, and, from above, first fastening means may be adhesive means, suggesting either this is the case, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious for first fastening means 3a to 3d and intermediate structure 7 to be affixed at the interfacial surface to a center of the photovoltaic structure in order to securely attach the photovoltaic structure),
and wherein the distributed support frame surrounds less than an entirety of the lateral perimeter of the photovoltaic module (see Figs.).
Jacquot does not teach the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module; instead, the distributed support frame surrounds the lateral perimeter of the photovoltaic module at two points of contact at two edges.
Goetzberger teaches a support system for photovoltaic panels; the carrier does not require aluminum profiles in the conventional sense, suggesting it is a frameless support system (see Advantages, ¶1). Moreover, the frame appears to be a distributed frame that does not completely surround the module, similar to Jacquot’s frame (see Figs. 6, 8a). The frame may be secured to the edge of the modules (see Fig. 6), or, alternatively, applied to the corners of the module (see Fig. 8a). The latter embodiment is structurally similar to Jacquot’s, in that it has a distributed frame with an X-shaped profile and a central hub from which profiles extend, while the former embodiment is structurally similar to Jackquot’s, in that it has a central hub from which profiles extend, and the profiles are connected to the edges of the module.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module, as opposed to two more edges, as Goetzberger suggests both are suitable arrangements for securing a photovoltaic panels using a distributed frame.
Jacquot does not explicitly teach the photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes the back surface having the lateral perimeter (although the examiner notes that this is the most commonly utilized type of solar module); instead, Jacquot only teaches the photovoltaic module has a back surface having a lateral perimeter.
Jenkins teaches a photovoltaic module; the solar module comprises a superstrate, i.e. claimed front layer, a backing, i.e. claimed back layer, and at least one solar cell between the glass superstrate and the backing (see ¶10).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Jacquot’s nondescript solar module with a solar module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface having a lateral perimeter, as this would have been 

Claim 10. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, further comprising a support rib extending laterally over the back surface between the plurality of support mounts (bars 11 can be construed as support ribs, which bond the shaped portions of the bars, i.e. support mounts, to the intermediate structure 7).

Claim 12. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, but not wherein the adhesive layer includes a heat cured adhesive.
Jenkins teaches a solar module mounted to a frame via sealant; the structural sealant is a hot melt structural adhesive, and structural sealant is cured to structurally secure the solar module to the frame (see ¶¶43-44). Thus, Jenkins suggests a heat-cured adhesive is a suitable material for bonding a photovoltaic module to a frame. 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a heat cured adhesive in the adhesive layer, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 15. Modified Jacquot teaches or suggests the photovoltaic panel of claim 9, but not wherein the front layer and the back layer have different elastic moduli.
see ¶10). The examiner notes that resins, i.e. mixtures that form polymers after curing, have a much lower elastic modulus than glass, making such a limitation inherent, or making it obvious to select a resin for a polymer that has a lower elastic modulus than glass, e.g. PVDF, PVF, PET PEN, which are well-known in the art as suitable resins for backings.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the front module be a glass sheet and the back sheet be a resin barrier or backing, as this would have been the selection of a known material identified as suitable for its intended purpose. See MPEP §2144.07.

Claim 16. Modified Jacquot teaches or suggests the photovoltaic panel of claim 15, wherein the front layer includes a glass sheet, and wherein the back layer includes a polymer sheet (Jenkins teaches the front layer comprises a glass superstrate and a resin barrier or backing; see ¶10. The examiner notes that resins are mixtures that form polymers after curing). 

Claim 21. Jacquot teaches a photovoltaic panel (frame shown Figs. 1-2), comprising:
a photovoltaic module having a back surface, the photovoltaic module having a lateral perimeter (photovoltaic module 1);
a distributed support frame including one or more support members having an interfacial surface facing the back surface of the photovoltaic interface 2 including intermediate structure 7 and first fastening means 3a to 3d; both intermediate structure 7 and first fastening means 3a to 3d have an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter);
and wherein the distributed support frame surrounds one or more edges but less than an entirety of the lateral perimeter of the photovoltaic module (see Figs.)
and an adhesive layer between the back surface of the photovoltaic module and the interfacial surface of the support members (first fastening means 3a to 3d may be adhesive means, see ¶28; compare also to claims 13-14, suggesting an adhesive layer is present between the back surface of the photovoltaic module and the interfacial surface of the first fastening means 3a to 3d. While intermediate structure 7 is not explicitly taught as affixed at the interfacial surface to a center of the photovoltaic module by the adhesive layer, a plain reading of ¶77 suggests that the entirety of the interface and the module are bonded using adhesive when first fastening means 3a to 3d are not elastic snapping means, and, from above, first fastening means may be adhesive means, suggesting either this is the case, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious for first fastening means 3a to 3d and intermediate structure 7 to be affixed at the interfacial surface to a center of the photovoltaic structure in order to securely attach the photovoltaic structure),
wherein the support members include a support hub and edge supports (central portion of intermediate structure 7 and first fastening means 3a to 3d, respectively),
the central support hub having a height greater than a height of the corner supports (see Fig. 1).
Jacquot does not teach the distributed support frame surrounds one or more corners of the lateral perimeter of the photovoltaic module; instead, the distributed support frame surrounds the lateral perimeter of the photovoltaic module at two points of contact at two edges.
Goetzberger teaches a support system for photovoltaic panels; the carrier does not require aluminum profiles in the conventional sense, suggesting it is a frameless support system (see Advantages, ¶1). Moreover, the frame appears to be a distributed frame that does not completely surround the module, similar to Jacquot’s frame (see Figs. 6, 8a). The frame may be secured to the edge of the modules (see Fig. 6), or, alternatively, applied to the corners of the module (see Fig. 8a). The latter embodiment is structurally similar to Jacquot’s, in that it has a distributed frame with an X-shaped profile and a central hub from which profiles extend, while the former embodiment is structurally similar to Jackquot’s, in that it has a central hub from which profiles extend, and the profiles are connected to the edges of the module.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the distributed support frame surrounds 
Jacquot does not explicitly teach the photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes the back surface having the lateral perimeter (although the examiner notes that this is the most commonly utilized type of solar module); instead, Jacquot only teaches the photovoltaic module has a back surface having a lateral perimeter.
Jenkins teaches a photovoltaic module; the solar module comprises a superstrate, i.e. claimed front layer, a backing, i.e. claimed back layer, and at least one solar cell between the glass superstrate and the backing (see ¶10).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace Jacquot’s nondescript solar module with a solar module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface having a lateral perimeter, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, solar modules which can be mounted to frames). See MPEP §2143.

Claim 22. Modified Jacquot teaches or suggests the photovoltaic panel of claim 21, wherein the distributed support frame includes one or more support ribs (bars 11a to 11d of intermediate structure 7; the examiner notes that the claim does not require the support ribs to be separately formed from the claimed support hub).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US 2013/0061909 A1, in view of Goetzberger, WO 2009/127342 A2, and Jenkins, US 2010/0132766 A1, as applied to claims 1 and 10, above, and further in view of Hanoka, US 5733382 A.

Claim 5. Modified Jacquot teaches or suggests the photovoltaic panel of claim 4, but not wherein the photovoltaic module includes an encapsulant between the front layer and the photovoltaic cell.
However, Jenkins teaches that solar cells are often electrically connected and encapsulated in a module (see ¶28). The examiner notes that a plain reading of Jenkins by one of ordinary skill in the art is that encapsulant material is placed between the frontsheet and the photovoltaic cells and the backsheet and the photovoltaic cells.
Therefore, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to encapsulate modified Jacquot’s photovoltaic module (from Jenkins) in order to protect the cells (examiner notes ‘encapsulate’ connotes protection).
Modified Jacquot does not teach the encapsulant and the adhesive include the heat cured adhesive.
Hanoka teaches a photovoltaic cell bonded to a frame (U-shaped channel members). Hanoka further teaches the material which bonds to the frame (edge sealing means) comprising the same material as the encapsulant (see col. 2, ¶8). Lamination see col. 7, ¶3).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the encapsulant and the adhesive include the same heat cured adhesive, in order to allow lamination of module and bonding to frame simultaneously.

Claim 13. Modified Jacquot teaches or suggests the photovoltaic panel of claim 12, but not wherein the photovoltaic module includes an encapsulant between the front layer and the photovoltaic cell.
However, Jenkins teaches that solar cells are often electrically connected and encapsulated in a module (see ¶28). The examiner notes that a plain reading of Jenkins by one of ordinary skill in the art is that encapsulant material is placed between the frontsheet and the photovoltaic cells and the backsheet and the photovoltaic cells.
Therefore, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to encapsulate modified Jacquot’s photovoltaic module (from Jenkins) in order to protect the cells (examiner notes ‘encapsulate’ connotes protection).
Modified Jacquot does not teach the encapsulant and the adhesive include the heat cured adhesive.
Hanoka teaches a photovoltaic cell bonded to a frame (U-shaped channel members). Hanoka further teaches the material which bonds to the frame (edge sealing means) comprising the same material as the encapsulant (see col. 2, ¶8). Lamination see col. 7, ¶3).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the encapsulant and the adhesive include a heat cured adhesive, in order to allow lamination of module and bonding to frame simultaneously.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US 2013/0061909 A1, in view of Goetzberger, WO 2009/127342 A2, and Jenkins, US 2010/0132766 A1, as applied to claims 4 and 12, above, and further in view of Thiel, US 2017/0133529 A1, and Hahn, US 2013/0243939 A1.

Claim 6. Modified Jacquot teaches or suggests the photovoltaic panel of claim 4, but not wherein the adhesive includes the light cured material, and wherein the one or more support members are translucent to ultraviolet light. 
Thiel teaches a method of forming a solar module; in this method, embedding sheets 108, 110 which are used to encapsulate the module are also used to bond the frame 106, which results in the step of adhesively bonding the frame to the laminate being omitted or optional (see ¶¶31-33; see also Figs. 1-4, and 9, which appear to be analogous to forming a bond between a corner frame and a module, and Fig. 10, which demonstrates bonding a back surface of a module to a portion of a frame).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify modified Jacquot’s module to use the same embedding sheets which are used to encapsulate the module to bond modified Jacquot’s module to 
Hahn teaches a solar module with a backside/second solid carrier material 104 (see ¶26). The backside/second solid carrier material may be a polymer material, and may be transparent to UV, and can allow use of a UV-polymerizable compound (see ¶56). Hahn also teaches heat- and UV-curable are equivalents for matrix compositions/encapsulants 102 (see ¶43).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace modified Jacquot’s encapsulant materials with UV-polymerizable compounds, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, adhesive materials for solar cells, with expectation that they would serve as adhesive materials).
In this case, such a modification suggests making the frame transparent to UV light as well, in order to allow curing of the encapsulant material.

Claim 14. Modified Jacquot teaches or suggests the photovoltaic panel of claim 12, but not wherein the adhesive includes the light cured material, and wherein the support mounts are translucent to ultraviolet light. 
Thiel teaches a method of forming a solar module; in this method, embedding sheets 108, 110 which are used to encapsulate the module are also used to bond the frame 106, which results in the step of adhesively bonding the frame to the laminate being omitted or optional (see ¶¶31-33; see also Figs. 1-4, and 9, which appear to be analogous to forming a bond between a corner frame and a module, and Fig. 10, which demonstrates bonding a back surface of a module to a portion of a frame).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify modified Jacquot’s module to use the same embedding sheets which are used to encapsulate the module to bond modified Jacquot’s module to Jacquot’s frame in order to simplify module fabrication, by virtue of making the step of adhesively bonding the frame to the laminate able to be omitted or optional.
Hahn teaches a solar module with a backside/second solid carrier material 104 (see ¶26). The backside/second solid carrier material may be a polymer material, and may be transparent to UV, and can allow use of a UV-polymerizable compound (see ¶56). Hahn also teaches heat- and UV-curable are equivalents for matrix compositions/encapsulants 102 (see ¶43).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace modified Jacquot’s encapsulant materials with UV-polymerizable compounds, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, adhesive materials for solar cells, with expectation that they would serve as adhesive materials).
In this case, such a modification suggests making the frame transparent to UV light as well, in order to allow curing of the encapsulant material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacquot, US 2013/0061909 A1, in view of Goetzberger, WO 2009/127342 A2, and Jenkins, US , as applied to claim 10, above, and further in view of McClintock, et al., US 2008/0172955 A1.

Claim 11. Modified Jacquot teaches or suggests the photovoltaic panel of claim 10, but not wherein the support hub includes a first connector, wherein the support rib includes a second connector, and wherein the first connector is coupled to the second connector.
However, Jenkins notes that frames may fabricated independently and secured together in any suitable manner, as opposed to being in one piece (see ¶61).
Additionally, case law has held that it would be obvious to make objects separable if it were considered desirable to do so. See MPEP §2144.05. In this case, Jenkins appears to teach that having frames be separable, as opposed to being in one piece, is desirable.
Therefore, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the intermediate structure and the bars with the shaped portions which retain the solar panel separate elements, so that they can be fabricated independently and secured together.
McClintock teaches a solar frame, which is similar to the modified prior art frame as it includes a support hub and support ribs; pieces of said frame may be connected by end connectors on pieces joined together (see ¶87, as well as Figs. 2A and 7A).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified Jacquot’s frame be joined together by end 

Note
Claims could also be rejected under 35 USC §103 over Goetzberger, et al., WO 2009/127342 A2, in view of Jacquot, US 2013/0061909 A1, and/or Jenkins, US 2010/0132766 A1, as this requires 1) addition of an adhesive layer, which is not explicitly taught, and 2) having the photovoltaic module have a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface having a lateral perimeter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721